NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted May 4, 2011*
                                       Decided May 6, 2011

                                               Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10‐1628

BUFORD O’NEAL FURROW, JR.,                           Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Indiana,
                                                     Terre Haute Division.
       v.
                                                     No. 2:09‐cv‐326‐RLY‐WGH
FEDERAL BUREAU OF PRISONS,
     Defendant‐Appellee.                             Richard L. Young,
                                                     Chief Judge.




                                             O R D E R

       Federal  inmate  Buford  Furrow  filed  suit  in  the  district  court  under  the  Freedom  of
Information  Act,  5  U.S.C.  §  552,  seeking  to  compel  the  Federal  Bureau  of  Prisons  to  turn
over records from his prison file for which a FOIA administrative request had been lodged



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1628                                                                                        Page 2

more than a year before.  Furrow’s lawsuit prompted the BOP to release most of the records
he wanted, but the agency withheld a number of documents as exempt from release.  The
BOP then moved to dismiss on the ground that its incomplete disclosures had rendered the
matter  moot.    The  district  court  accepted  this  view  and  dismissed  the  suit.    We  conclude
that a live dispute remains, and thus remand for further proceedings.

        The relevant facts are not disputed.  Furrow first requested copies of records from his
BOP file in early 2007.  The records were withheld by administrators at the facility where he
was incarcerated, so in June 2008 he made an administrative demand pursuant to FOIA, see
5 U.S.C. § 552(a)(3)(A); U.S. Dep’t. of Justice, Federal Bureau of Prisons, Program Statement
1351.05—Release  of  Information  (Sept.  19,  2002),  www.bop.gov/policy/progstat/
1351_005.pdf.    Furrow  asked  for  copies  of  his  inmate  central  file;  records  of  his  medical,
dental,  and  psychological  treatment;  and  documents  pertaining  to  his  use  of  BOP
administrative  remedies.    FOIA  requires  that  an  agency  make  a  determination  upon  a
request  within  twenty  business  days,  5  U.S.C.  §  552(a)(6)(A),  or  within  30  thirty  days  if  it
notifies  the  requesting  party  that  more  time  is  needed,  id.  §  552(a)(6)(B).  The  BOP
acknowledged  receipt  of  Furrow’s  request  and  six  months  later  sent  him  a  bill  for  $140  –
which he authorized to be deducted from his inmate trust account – but no documents were
ever released.

        After  waiting  16  months  Furrow  filed  this  action  in  October  2009.    See  id.
§  552(a)(4)(B).    Soon  after  receiving  his  complaint,  the  BOP  wrote  Furrow  advising  that  it
had  identified  a  total  of  961  pages  responsive  to  his  administrative  request.    Of  these,  the
BOP  deemed  888  pages  releasable  in  full,  30  more  releasable  subject  to  redaction,  and  43
exempt  from  disclosure.    The  BOP  also  concluded  that  62  pages  of  the  releasable  records
posed a safety risk both to Furrow and prison staff because they contain information about
his  reputed  gang  affiliation.    As  a  result  the  BOP  informed  Furrow  that  these  62  pages
would  be  made  available  for  his  review  but  not  handed  over.    In  addition  the  BOP  told
Furrow  that  825  pages  of  medical  records  had  been  given  to  him  previously,  but  that  he
should advise in writing if he wished to receive a second copy of these as well.  In its letter
the BOP listed several FOIA exemptions that agency said support its choice to withhold and
redact  documents,  but  the  letter  provided  no  information  about  the  nature  of  those
documents and did not individually match documents with claimed exemptions.

        On the basis of this letter the BOP then filed a motion to dismiss Furrow’s lawsuit or,
in the alternative, for summary judgment.  The BOP asserted that there no longer is a case or
controversy because it had given Furrow everything the agency thought he was entitled to
receive.  Furrow responded with a motion seeking a Vaughn index. See Solar Sources, Inc. v.
United  States,  142  F.3d  1033,  1037  n.3  (7th  Cir.  1998)  (describing  a  Vaughn  index  as
“comprehensive  listing  of  each  withheld  document  cross‐referenced  with  the  FOIA
No. 10‐1628                                                                                             Page 3

exemption that the Government asserts is applicable”); Vaughn v. Rosen, 484 F.2d 820, 826‐27
(D.C.  Cir.  1973).    Furrow  also  filed  an  opposition  to  dismissal.    He  did  not  dispute  that
many of the documents he requested had been tendered to him.  (Furrow had declined to
take  possession  of  the  documents,  apparently  on  the  assumption  that  doing  so  could  be
deemed  a  waiver  of  the  rest  of  his  claims  in  this  FOIA  suit.    But  a  plaintiff  may  accept  a
partial disclosure without losing his right to pursue the rest of the documents.)  Furrow did
challenge the non‐disclosure of the 43 pages listed as exempt and the “view only” limitation
placed on 62 more pages, and he also asserted that the medical records given to him before
he  filed  suit  (and  offered  to  him  again  in  the  November  2009  letter  from  the  BOP)  are
incomplete.

        The district court denied without prejudice Furrow’s motion for a Vaughn index.  The
court  reasoned  that  the  motion  was  premature  given  the  BOP’s  contention  that  the  FOIA
action  had  become  moot.    The  court  then  granted  the  BOP’s  motion  to  dismiss  on  the
ground that the “pleadings and the record associated with the BOP’s motion” establish that
the  agency  “provided  Furrow  or  made  available  to  him  for  his  inspection  all  the  agency
records  he  requested,  except  for  those  which  Furrow  does  not  contend  have  been
improperly withheld.”  As a consequence, the district court reasoned, Furrow’s suit under
FOIA had become moot.

        On  appeal  Furrow  maintains  that  the  district  court  erred  in  accepting  the  premise
that  the  BOP  mooted  Furrow’s  lawsuit  by  producing  some,  but  not  all,  of  the  records  he
requested.  We agree.  Furrow’s suit has been narrowed greatly by the disclosures the BOP
finally  made,  but  the  agency  has  not  provided  everything  Furrow  wants,  and  he  disputes
the validity of the exemptions the BOP claims.  Plainly, then, a case or controversy remains.
The district court based its dismissal on an assumption that Furrow had received everything
he requested save for those records he “does not contend have been improperly withheld.”
But the record does not support this conclusion.

        The  BOP  has  made  available  most  of  what  Furrow  wants.    But  the  volume  of
disclosures already made is not an answer to Furrow’s demand for the documents withheld,
and the affidavits and evidence that the BOP presented to the district court do not provide a
sufficient  record  on  which  to  evaluate  whether  the  agency  has  a  legitimate  reason  for  not
giving Furrow all that he requests.  Dismissal of a FOIA suit as moot is appropriate where
the  agency  has  produced  everything  requested,  Cornucopia  Inst.  v.  U.S.  Dep’t  of  Agric.,  560
F.3d 673, 675‐76 (7th Cir. 2009); Walsh v. U.S. Dep’t of Veterans Affairs, 400 F.3d 535, 536 (7th
Cir. 2005), but an action is not moot simply because an agency has decided that its partial
disclosures are enough, see In re Wade, 969 F.2d 241, 248 (7th Cir. 1992). The very point of a
suit under § 552(a)(4)(B) is to resolve disputes about the legitimacy of an agency’s refusal to
fully  honor  a  request  for  disclosure,  see,  e.g.,  Bloomberg,  L.P.  v.  Bd.  of  Governors  of  the  Fed.
No. 10‐1628                                                                                         Page 4

Reserve Sys., 601 F.3d 143, 147 (2d Cir. 2010); Aronson v. IRS, 973 F.2d 962, 966 (1st Cir. 1992),
and in this instance the BOP admits that it did not provide Furrow with all the documents
he requested.  The BOP did not give the district court any information about the nature of
the  documents  withheld  and  the  exemptions  asserted  as  to  each  document,  nor  did  the
agency take the alternative approach of submitting the undisclosed documents to the court
for in camera inspection and evaluation.  See, e.g., Rein v. U.S. Patent & Trademark Office, 553
F.3d 353, 367‐71 (4th Cir. 2009) (explaining that agency claiming exemptions from disclosure
must  provide  district  court  with  sufficient  information  to  permit  meaningful  review);
Patterson v. IRS, 56 F.3d 832, 838 (7th Cir. 1995) (same); Wright v. OSHA, 822 F.2d 642, 646
(7th  Cir.  1987)  (same);  see  also  Office  of  Info.  Policy,  U.S.  Dep’t  of  Justice,  Guide  to  the
Freedom  of  Information  Act  at  807  (2009)  (explaining  that  summary  judgment  is  not
appropriate where agency provides insufficient information to review claimed exemptions). 
We  express  no  view  concerning  whether  the  BOP  will  be  able  to  substantiate  its  assertion
that  only  exempt  documents  have  been  withheld  from  Furrow,  but  so  far  the  agency  has
neither vindicated its position nor turned over everything that Furrow wants.  And until the
BOP does one or the other, a redressable dispute remains between the parties.

        We  add  one  further  observation.    After  Furrow  filed  his  notice  of  appeal  in  this
litigation, he disqualified himself from proceeding in forma pauperis in future civil litigation
by  incurring  four  recent  litigation  “strikes”  under  28  U.S.C.  §  1915(g).    See  Furrow  v.
Marberry,  No.  10‐3232,  2011  WL  835605  (7th  Cir.  Mar.  11,  2011)  (nonprecedential
disposition); Furrow v. Lappin, 393 F. App’x 398 (7th Cir. 2010) (nonprecedential disposition);
Furrow  v.  Marberry,  No.  10‐cv‐00190  (S.D.  Ind.  Sept.  1,  2010);  Furrow  v.  Lappin,  No.
09‐cv‐00387 (S.D. Ind. Dec. 28, 2009).  Absent a showing of imminent danger, Furrow must
prepay all filing and docketing fees before initiating any new lawsuit or appeal.

       The  judgment  of  the  district  court  is  VACATED,  and  the  case  is  REMANDED  for
further proceedings consistent with this decision.